Citation Nr: 1530072	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.  

2.  Entitlement to service connection for an upper respiratory disability, to include allergic rhinitis and sinusitis, to include symptoms manifesting as due to an undiagnosed illness resultant from Southwest Asia service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from February 1982 to June 1993, to include duty in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims were remanded for evidentiary development in July 2014.  Further development is needed for reasons addressed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board on a previous occasion, and in July 2014, it was remanded for evidentiary development.  Specifically, the Board ordered that etiology opinions be obtained to determine if hypothyroidism (or any other thyroid problems) and sinus disablement had causal origins in active service.  Also, it was directed that the examiner opine as to if, alternatively, upper respiratory disablement in the sinuses and nose presented as an undiagnosed illness resultant from service in the Southwest Asia Theatre of Operations (where the Veteran had confirmed military service).  

The Veteran was afforded a VA examination in September 2014.  He was, at that time, diagnosed with allergic rhinitis.  That is, his symptoms in the upper respiratory tract were assigned to a specific diagnostic entity.  The examiner noted that medications were never prescribed in service, but that he currently takes nasal sprays and Claritin(r) to combat symptoms associated with the disorder.  Permanent hypertrophy of the nasal turbinates was identified.  With respect to the claimed thyroid disablement, the Veteran was assessed with hyperthyroidism, hypothyroidism, and toxic adenoma of the thyroid.  It was reported that six years prior, the Veteran noticed weight loss and was diagnosed with thyroid problems.  Radioactive iodine treatment has been performed to treat the condition, and he experienced endocrine dysfunction as a result of his treatment.  

The examiner did not determine that sinus disablement was present, with the disorder being best characterized as allergic rhinitis.  In offering an opinion with respect to etiology, it was asserted that it was less likely than not that current rhinitis had causal origins in service.  For a rationale, it was merely explained that the Veteran left service in 1993 and the first diagnosis was not until 2003.  In other words, no opinion with respect to etiology was truly afforded.  The examiner was asked by the Board to offer an opinion as to if currently diagnosed upper respiratory disablement had causal origins in service.  That the Veteran was purportedly first diagnosed in 2003 does not address the Veteran's claim; it simply states when the current disability was assessed.  The VA examiner was asked to offer an opinion with respect to a potential nexus between current allergic rhinitis and any incident or event of active service.  Thus, even if the disorder did not become fully manifested until 10 years subsequent to discharge from active service, if such a current disorder is nonetheless causally related to any incident or event of active duty, the requirements for service connection would still be met.  

The Board, in remanding the claim for an examination, directed that an adequate rationale be associated with any conclusion offered in the narrative report of examination.  A simple recitation of facts evident in the record (that the Veteran was not diagnosed with his current disorder until 2003), associated with a conclusory opinion with respect to etiology that is unsupported by rationale, does not constitute an opinion that is sufficient to resolve the question on appeal.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board must conclude that the Board's remand instructions were not complied with in their entirety, and that remedial development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the current disability picture has been established, the Board does not wish to inconvenience the Veteran by scheduling a new examination unless absolutely necessary; however, the claim should be dispatched to a physician, other than the one who conducted the September 2014 examination, for a remedial addendum opinion addressing the etiology of current allergic rhinitis.

A similar defect exists in the September 2014 opinion with respect to the claimed thyroid disablement.  The examiner opined that it was less likely than not that thyroid disablement had causal origins in active service.  Again, the examiner noted that any type of thyroid disablement (which has fluctuated between hyper and hypothyroidism) "was not initially diagnosed until 2010," and such a diagnosis was "many years after leaving military service."  Such an opinion, just as the one addressing the allergic rhinitis, establishes the date of diagnosis for the current condition.  There is no rationale offered as to why currently-diagnosed thyroid disablement could not be related to any incident or event of active service.  Thus, it is inadequate to resolve the issue on appeal and fails to comply with the Board's remand instructions.  See Nieves-Rodriguez at 295; Stegall at 11.  This claim must also be sent to a physician other than the one who conducted the 2014 examination for a remedial opinion addressing etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the claims file to an internal medicine specialist (physician) other than the one who conducted the September 2014 examination, for an addendum opinion addressing the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that current allergic rhinitis had causal origins with any incident or event of active military service, to include exposure to any environmental hazards while serving in Southwest Asia?  

b)  Is it at least as likely as not (50 percent probability or greater) that current thyroid disablement had causal origins with any incident or event of active military service, to include exposure to any environmental hazards while serving in Southwest Asia?  

In forwarding these opinions, the examiner is reminded that the lack of documentation of a diagnosis in the service treatment records, in itself, is not a sufficient basis for a rationale.  Rather, the examiner is to review the claims file in its entirety, to include noting the Veteran's service in Southwest Asia and potential exposure to environmental toxins, and should offer well-reasoned conclusions (e.g. with references to medical literature or other articulated principles of medicine) with the forwarded opinion.  

If, and only if, the VA internist determines that a physical examination is necessary to adequately address these questions, the Veteran should be scheduled for one.  Otherwise, a thorough and well-rationalized addendum opinion based on the evidence of record is sufficient.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




